     Case 16-42177-elm13 Doc 29 Filed 01/22/19            Entered 01/22/19 11:41:06        Page 1 of 2




The following constitutes the ruling of the court and has the force and effect therein described.



Signed January 22, 2019
                                           United States Bankruptcy Judge
______________________________________________________________________




                         IN THE UNITED STATES BANKRUPTCY COURT
                           FOR THE NORTHERN DISTRICT OF TEXAS
                                     DALLAS DIVISION

     IN RE:                                       §
                                                  §
     COREY WAYNE SAUERS                           §       Case No. 16-42177
     SUMER DAWN SAUERS                            §       Chapter 13
                                                  §
     Debtors                                      §
                                                  §


                    ORDER ON MOTION FOR SUBSTITUTION OF COUNSEL
                              AND FOR ATTORNEY'S FEES


             On this day, the Debtor's Motion for Substitution of Counsel and for Attorney's Fees filed

     by Allmand Law Firm, PLLC, Attorneys at Law on behalf of the debtor(s) came on for

     consideration. The Court finds that there is good and sufficient cause to grant the Motion.

             IT IS, THEREFORE, ORDERED that Allmand Law Firm, PLLC, Attorneys at Law, be

     substituted as the attorneys of record for the debtor(s), in the place of Lee Law Firm in this
Case 16-42177-elm13 Doc 29 Filed 01/22/19           Entered 01/22/19 11:41:06       Page 2 of 2




matter and all unpaid attorneys fees previously allocated to Debtor's Counsel shall be redirected

to Allmand Law Firm, PLLC.

                                   ###END OF ORDER###
